Case 3:20-cv-00965-TJC-PDB Document 5 Filed 09/30/20 Page 1 of 8 PageID 39




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  ISAAIH XAVIZER ASH,

                    Plaintiff,

  v.                                                Case No. 3:20-cv-965-J-32PDB

  JUDGE PAUL BRYAN, et al.,

                    Defendants.


               ORDER OF DISMISSAL WITHOUT PREJUDICE

        Plaintiff, a pretrial detainee at the Columbia County Jail, initiated this

  action by filing a pro se Civil Rights Complaint. Doc. 1. Plaintiff is currently in

  pretrial custody for a pending state court criminal case in which the state is

  prosecuting Plaintiff for attempted armed robbery while masked. See State v.

  Ash, No. 12-2019-CF-000796 (Fla. 3d Cir. Ct.). He names four defendants: Paul

  Bryan, Circuit Judge for the Third Judicial Circuit of Florida; Leandra G.

  Johnson, Circuit Judge for the Third Judicial Circuit of Florida; Travis Munden,

  Assistant State Attorney; and Tonya Davis, Assistant State Attorney. Doc. 1.

        Plaintiff argues that Defendant Munden allowed Defendant Davis to file

  formal charges and illegally issue an arrest warrant that did not contain a

  judge’s signature. Id. at 9. According to Plaintiff, police arrested him per that

  illegal warrant on July 25, 2019, violating his Fourth Amendment rights; but
Case 3:20-cv-00965-TJC-PDB Document 5 Filed 09/30/20 Page 2 of 8 PageID 40




  he was then released on August 8, 2019. Id. Plaintiff contends that Defendant

  Johnson then signed and issued another illegal warrant that was not

  accompanied with an affidavit or probable cause, and that he is still being

  detained pursuant to the second illegal warrant. Plaintiff contends that any

  evidence obtained after each warrant was executed should be suppressed under

  the fruits of the poisonous tree doctrine. Id. Plaintiff asserts he filed a motion

  to suppress based on this theory in state court and Defendant Bryan maliciously

  denied the motion to keep Plaintiff illegally detained. He also appears to allege

  that Defendant Munden is engaging in malicious prosecution. As relief, Plaintiff

  requests to be “exonerated immediately” and “money damages” in the amount

  of “1,000 dollars monetary value for each of these [sic].” Id. at 10.

        The Prison Litigation Reform Act requires the Court to dismiss a case at

  any time if the Court determines that the action is frivolous, malicious, fails to

  state a claim upon which relief can be granted, or seeks monetary relief against

  a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). The

  Court liberally construes the pro se plaintiff’s allegations. See Haines v. Kerner,

  404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th

  Cir. 2011).

        “A claim is frivolous if it is without arguable merit either in law or fact.”

  Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central

                                           2
Case 3:20-cv-00965-TJC-PDB Document 5 Filed 09/30/20 Page 3 of 8 PageID 41




  State Hosp., 898 F.2d 126, 129 (11th Cir. 1990)). A complaint filed in forma

  pauperis which fails to state a claim under Federal Rule of Civil Procedure

  12(b)(6) is not automatically frivolous. Neitzke v. Williams, 490 U.S. 319, 328

  (1989). Section 1915(e)(2)(B)(i) dismissals should only be ordered when the legal

  theories are “indisputably meritless,” id. at 327, or when the claims rely on

  factual allegations which are “clearly baseless.” Denton v. Hernandez, 504 U.S.

  25, 32 (1992). “Frivolous claims include claims ‘describing fantastic or

  delusional scenarios, claims with which federal district judges are all too

  familiar.’” Bilal, 251 F.3d at 1349 (quoting Neitzke, 490 U.S. at 328).

  Additionally, a claim may be dismissed as frivolous when it appears that a

  plaintiff has little or no chance of success. Id.

        With respect to whether a complaint “fails to state a claim on which relief

  may be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of

  Civil Procedure 12(b)(6), so courts apply the same standard in both contexts.

  Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v.

  Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “To survive a motion to dismiss,

  a complaint must contain sufficient factual matter accepted as true, to ‘state a

  claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Labels

  and conclusions” or “a formulaic recitation of the elements of a cause of action”

                                            3
Case 3:20-cv-00965-TJC-PDB Document 5 Filed 09/30/20 Page 4 of 8 PageID 42




  that amount to “naked assertions” will not do. Id. (quotations, alteration, and

  citation omitted). Moreover, a complaint must “contain either direct or

  inferential allegations respecting all the material elements necessary to sustain

  a recovery under some viable legal theory.” Roe v. Aware Woman Ctr. for

  Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations and citations

  omitted).

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that a

  person acting under color of state law deprived him of a right secured under the

  Constitution or laws of the United States. See Salvato v. Miley, 790 F.3d 1286,

  1295 (11th Cir. 2015); Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992).

  Moreover, “conclusory allegations, unwarranted deductions of facts, or legal

  conclusions masquerading as facts will not prevent dismissal.” Rehberger v.

  Henry Cty., Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (quotations

  and citation omitted). In the absence of a federal constitutional deprivation or

  violation of a federal right, a plaintiff cannot sustain a cause of action against

  a defendant.

        Plaintiff’s allegations against Defendant Munden are premature claims

  of malicious prosecution. See Williams v. Holland, No. 3:15-cv-1322-J-20TEM,

  2006 WL 27716, at *2 (M.D. Fla. Jan. 5, 2006). “In order to state a cause of

  action for malicious prosecution, a plaintiff must allege and prove that the

                                          4
Case 3:20-cv-00965-TJC-PDB Document 5 Filed 09/30/20 Page 5 of 8 PageID 43




  criminal proceeding that gives rise to the action has terminated in favor of the

  accused.” Id. (citing Heck v. Humphrey, 512 U.S. 477, 484 (1994). Here, Plaintiff

  has not alleged that the underlying criminal case has terminated in his favor.

  As such, he has failed to state a claim upon which relief may be granted.

  Further, to the extent Plaintiff is attempting to hold Defendant Munden liable

  for another prosecutor’s actions based on the theory of respondeat superior, the

  Eleventh Circuit has rejected this theory of liability in § 1983 cases. See Keith

  v. DeKalb Cty., Ga., 749 F.3d 1034, 1047 (11th Cir. 2014) (citing Cottone v.

  Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)). Thus, the claims against

  Defendant Munden are due to be dismissed.

        Insofar as Plaintiff seeks money damages against Defendants Munden

  and Davis for their actions in prosecuting Plaintiff’s state court case, those

  claims are also due to be dismissed. Prosecutors are “entitled to absolute

  immunity from damages for acts or omissions associated with the judicial

  process, in particular, those taken in initiating a prosecution and in presenting

  the government’s case.” Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000)

  (citing Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976); Jones v. Cannon, 174

  F.3d 1271, 1281 (11th Cir. 1999); Fullman v. Graddick, 739 F.2d 553, 558-59

  (11th Cir. 1984)). As such, Plaintiff cannot recover monetary damages from

  Defendants Munden and Davis for actions they took or are taking as a

                                         5
Case 3:20-cv-00965-TJC-PDB Document 5 Filed 09/30/20 Page 6 of 8 PageID 44




  prosecutor in Plaintiff’s state court criminal case.

        As to Plaintiff’s claims against Defendants Bryan and Johnson, judges

  are absolutely immune from damages for those acts taken while they are acting

  in their judicial capacity, provided such acts are not done in clear absence of all

  jurisdiction. Bolin, 225 F.3d at 1239; Simmons v. Conger, 86 F.3d 1080, 1084-

  85 (11th Cir. 1996). This immunity applies even if the judge’s acts are in error,

  were malicious, or were in excess of his jurisdiction. Stump v. Sparkman, 435

  U.S. 349, 356 (1978). As such, Plaintiff’s request for monetary damages from

  Defendants Bryan and Johnson are due to be dismissed.

        However, “[s]tate judges are not immune from declaratory relief in a

  section 1983 action.” Wells v. Miller, 652 F. App’x 874, 875 (11th Cir. 2016)

  (citing Bolin, 225 F.3d at 1240); see also 42 U.S.C. § 1983 (“[I]n any action

  brought against a judicial officer for an act or omission taken in such officer’s

  judicial capacity, injunctive relief shall not be granted unless a declaratory

  decree was violated or declaratory relief was unavailable.”). “In order to receive

  declaratory or injunctive relief, [a] plaintiff[] must establish that there was a

  violation, that there is a serious risk of continuing irreparable injury if the relief

  is not granted, and the absence of an adequate remedy at law.” Bolin, 225 F.3d

  at 1242; see Wells, 652 F. App’x at 875 (“To warrant [declaratory] relief, a

  plaintiff must show: (1) that there was a violation; (2) that there is a serious

                                            6
Case 3:20-cv-00965-TJC-PDB Document 5 Filed 09/30/20 Page 7 of 8 PageID 45




  risk of continuing irreparable injury if relief is not granted; and (3) the absence

  of an adequate remedy at law.” (citation omitted)). Plaintiff has not adequately

  alleged that he is entitled to declaratory or injunctive relief; and thus, any such

  claims against Defendants Bryan and Johnson are due to be dismissed.

        Finally, and perhaps most importantly, much of Plaintiff’s allegations

  deal with his ongoing state court criminal case. This Court will abstain from

  interfering with those proceedings. Plaintiff may address his concerns with the

  state court by filing an appropriate motion in that court or voicing his concerns

  at a scheduled hearing.

        It is, therefore, ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk shall enter judgment dismissing this case without

  prejudice, terminate any pending motions, and close the file.

        DONE AND ORDERED at Jacksonville, Florida, this 30th day of

  September, 2020.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge

                                          7
Case 3:20-cv-00965-TJC-PDB Document 5 Filed 09/30/20 Page 8 of 8 PageID 46




  Jax-7
  C:      Isaaih Xavizer Ash, #19003867




                                          8
